Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 15, 2019

The Court of Appeals hereby passes the following order:

A19D0557. DANIEL ERIC COBBLE v. GEORGIA DEPARTMENT OF
    CORRECTIONS COMMISSIONER.

       On June 4, 2019, state prisoner Daniel Cobble submitted documents to the
Supreme Court seeking review of the decision of the Fulton County Clerk’s Office
to return to him an application for a criminal arrest warrant that he submitted seeking
the arrest of the Commissioner of the Georgia Department of Corrections for various
crimes. Treating the filing as an application for discretionary appeal, the Supreme
Court transferred this case to us on June 27, 2019, after determining that the case did
not invoke its appellate jurisdiction. We, too, lack jurisdiction.
      Cobble has failed to submit a file-stamped copy of the order he seeks to appeal,
in violation of Court of Appeals Rule 31 (c). This Court is established for the
correction of errors of law and in the absence of a ruling by the trial court, we have
nothing to review. See Amica v. State, 307 Ga. App. 276, 282 (2) (704 SE2d 831)
(2010); see also Ward v. State, 299 Ga. App. 826, 827 (683 SE2d 894) (2009)
(“Inasmuch as we are a court for the correction of errors, we do not consider issues
which were not raised below and ruled on by the trial court.”). We, therefore, lack
jurisdiction to grant the relief that Cobble appears to be requesting.
      Accordingly, this application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/15/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.